The Honorable William R. Bullock Prosecuting Attorney P.O. Box 220 Danville, AR 72833
Dear Mr. Bullock:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act, (FOIA) which is codified at A.C.A. 25-19-101, et seq.  You have asked the following specific questions in this regard:
    (1)  Are the payroll records of a county employee open to inspection under the FOIA?
(2)  If so, may the employee's social security number be excluded?
It is my opinion that the answer to both of these questions is yes.
The FOIA exempts from public disclosure several categories of public records. See A.C.A. 25-19-105.  The financial records of a governmental agency, which include payroll records, are not among the shielded documents.
However, federal courts have held that certain information of an intimate nature, including social security numbers, may not be disclosed.  Swisher v. Department of the Air Force, 660 F.2d 369
(5th Cir. 1981).
Additionally, this office has opined that other intimate financial information regarding a government employee is privileged. Attorney General's Opinion No.  87-442.  (Attached hereto.)
Therefore, the proper procedure for complying with the Act would be to excise any privileged information prior to the release of the document.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.